EATON VANCE LARGE-CAP GROWTH FUND EATON VANCE LARGE-CAP VALUE FUND Supplement to Statement of Additional Information dated May 1, 2009 The following information is effective December 31, 2009. 1. The following replaces "Large-Cap Growth Portfolio" under "Portfolio Managers." in "Investment Advisory and Administrative Services" for the period ended September 30, 2009: Number of Total Assets of Number of Accounts Total Assets of Accounts Large-Cap Growth Portfolio All Accounts All Accounts* Paying a Performance Fee Paying a Performance Fee* Yana S. Barton Registered Investment Companies 2 $ 2,120.1 0 $0 Other Pooled Investment Vehicles** 17 $14,164.5 0 $0 Other Accounts 1 $ 0.4 0 $0 Lewis R. Piantedosi Registered Investment Companies 2 $2,120.1 0 $0 Other Pooled Investment Vehicles 2 $ 40.7 0 $0 Other Accounts 2 $ 68.6 0 $0 * In millions of dollars. ** Ms. Barton serves as a portfolio manager for pooled investment vehicles that invest a substantial portion of their assets in Tax-Managed Growth Portfolio, a registered investment company for which Ms. Barton serves as a portfolio manager. 2. The following replaces "Large-Cap Value Portfolio" under "Portfolio Managers." in "Investment Advisory and Administrative Services" for the period ended September 30, 2009: Number of Total Assets of Number of Accounts Total Assets of Accounts Large-Cap Value Portfolio All Accounts All Accounts* Paying a Performance Fee Paying a Performance Fee* Matthew R. Beaudry Registered Investment Companies 2 $16,125.2 0 $0 Other Pooled Investment Vehicles 0 $ 0 0 $0 Other Accounts 0 $ 0 0 $0 John D. Crowley Registered Investment Companies 3 $16,396.0 0 $0 Other Pooled Investment Vehicles 0 $ 0 0 $0 Other Accounts 1 $ 0.4 0 $0 Stephen J. Kaszynski Registered Investment Companies 2 $16,125.2 0 $0 Other Pooled Investment Vehicles 0 $ 0 0 $0 Other Accounts 0 $ 0 0 $0 Michael R. Mach Registered Investment Companies 13 $19,135.9 0 $0 Other Pooled Investment Vehicles 17 $ 1,633.5 0 $0 Other Accounts 36 $ 4,048.2 0 $0 *
